UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [x]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-16725 The Principal Select Savings Plan for Employees (Full title of the plan) Principal Financial Group, Inc. (Name of Issuer of the securities held pursuant to the plan) 711 High Street Des Moines, Iowa 50392 (Address of principal executive offices) (Zip Code) Page 1 of 22 Exhibit Index – Page 21 Report of Independent Registered Public Accounting Firm The Benefit Plans Administration Committee Principal Life Insurance Company We have audited the accompanying statements of net assets available for benefits of The Principal Select Savings Plan for Employees as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2011 and 2010, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were conducted for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2011, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information is the responsibility of the Plan’s management. The information has been subjected to the auditing procedures applied in our audits of the financial statements, and in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Des Moines, Iowa June 28, 2012 Page 2 of 22 The Principal Select Savings Plan for Employees Statements of Net Assets Available for Benefits December 31, Assets Investments at fair value: Unallocated investment options: Guaranteed interest accounts $ 47,258,750 $ 49,394,988 Separate accounts of insurance company 1,099,709,012 Principal Financial Group, Inc. ESOP 75,259,838 Total invested assets at fair value 1,224,363,838 Receivables: Contribution receivable from Principal Life Insurance Company 2,194 Contributions receivable from participants 3,528 Notes receivable from participants 19,871,117 Total receivables 19,876,839 Net assets available for benefits $ 1,248,172,701 $ 1,244,240,677 See accompanying notes. Page 3 of 22 The Principal Select Savings Plan for Employees Statements of Changes in Net Assets Available for Benefits For the year ended December 31, Additions Investment income: Interest $ 958,515 $ 1,193,796 Dividends 1,335,560 Net (depreciation) appreciation of investments 175,195,922 Total investment (loss) income 177,725,278 Interest income on notes receivable from participants 1,201,136 Contributions: Principal Life Insurance Company 32,390,305 Employees 62,098,514 Transfers from affiliated and unaffiliated plans, net – Total contributions 94,488,819 Total additions 273,415,233 Deductions Benefits paid to participants 86,214,687 Transfers to affiliated and unaffiliated plans, net – 1,171,071 Administrative expenses 332,339 Total deductions 87,718,097 Net increase 185,697,136 Net assets available for benefits at beginning of year 1,058,543,541 Net assets available for benefits at end of year $ 1,248,172,701 $ 1,244,240,677 See accompanying notes. Page 4 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements December 31, 2011 1. Significant Accounting Policies Basis of Accounting The accounting records of The Principal Select Savings Plan for Employees (the Plan) are maintained on the accrual basis of accounting. Valuation of Investments The unallocated investment options consist of guaranteed interest accounts under a guaranteed benefit policy (described in the Employee Retirement Income Security Act of 1974, as amended (ERISA 401(b)) and separate accounts (described in ERISA 3(17)) of Principal Life Insurance Company (Principal Life). The guaranteed interest accounts and separate accounts are reported at fair value as determined by Principal Life. The Principal Financial Group Inc. Employee Stock Ownership Plan (ESOP), which consists of common stock of Principal Financial Group, Inc., the ultimate parent of Principal Life, is reported at fair value based on the quoted closing market price of the stock on the last business day of the Plan year. These unallocated investment options are non-benefit-responsive and are valued at fair value. The guaranteed interest accounts’ fair value is the amount plan participants would receive currently if they were to withdraw or transfer funds within the Plan prior to their maturity for an event other than death, disability, termination, or retirement. This fair value represents guaranteed interest account values adjusted to reflect current market interest rates only to the extent such market rates exceed contract crediting rates. This value represents contributions allocated to the guaranteed interest accounts, plus interest at the contractually guaranteed rate, less funds used to pay Plan benefits and the insurance company’s administrative expenses. The separate accounts of insurance company represent contributions invested in domestic and international common stocks, high-quality short-term debt securities, real estate, private market bonds and mortgages, and high-yield fixed-income securities which are slightly below investment grade, all of which are valued at fair value. Notes Receivable from Participants The notes receivable from participants are reported at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when earned. Page 5 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 1. Significant Accounting Policies (continued) Payment of Benefits Benefits are recorded when paid. Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market volatility, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes and supplemental schedule. Actual results could differ from those estimates. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued authoritative guidance that clarifies and changes fair value measurement and disclosure requirements. This guidance expands existing disclosure requirements for fair value measurements and makes other amendments but does not require additional fair value measurements. The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011. Adoption of the guidance is not expected to have a material effect on the Plan’s net assets available for benefits or its changes in net assets available for benefits. In September 2010, the FASB issued authoritative guidance that requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and classified as notes receivable from participants. Previously loans were measured at fair value and classified as investments. The guidance was effective for fiscal years ending after December 15, 2010, and was required to be applied retrospectively. Page 6 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 1. Significant Accounting Policies (continued) In January 2010, the FASB issued authoritative guidance to clarify certain existing fair value disclosures and require a number of additional disclosures. The guidance clarified that disclosures should be presented separately for each “class” of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented. The guidance also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. In addition, the guidance introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels 1, 2 and 3 of the fair value hierarchy and present information regarding the purchases, sales, issuances and settlements of Level 3 assets and liabilities on a gross basis. This guidance was effective for reporting periods beginning after December 15, 2009, except for the requirement to present changes in Level 3 measurements on a gross basis, which was effective on January 1, 2011. Since the guidance only affects fair value measurement disclosures, adoption of the guidance did not affect the Plan’s net assets available for benefits or its changes in net assets available for benefits. 2. Description of the Plan The Plan is a defined contribution plan (401(k) plan) that was established January 1, 1985. The Plan is available to substantially all employees of Principal Life or its subsidiaries (the Company). Information about the Plan agreement, eligibility, and benefit provisions is contained in the Summary Plan Description. Copies of the Summary Plan Description are available from the Benefit Administration Department or the Intranet. The Plan is subject to the provisions of ERISA. Contributions On January 1, 2006, Principal Life made several changes to the retirement program. Participants who were age 47 or older with at least ten years of service on December 31, 2005, could elect to retain the prior benefit provisions under the qualified defined benefit retirement Plan and the 401(k) Plan and forgo receipt of the additional benefits offered by amendments to Principal Life’s 401(k). The participants who elected to retain the prior benefit provisions are referred to as “Grandfathered Choice Participants.” Page 7 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 2. Description of the Plan (continued) Matching contributions for participants other than Grandfathered Choice Participants were increased from 50% to 75% of deferrals, with the maximum matching deferral increasing from 6% to 8%. Vesting Participants are eligible for immediate entry into the Plan with vesting at 100% after three years. The funds accumulate along with interest and investment return and are available for withdrawal by participants at retirement, termination, or when certain withdrawal specifications are met. The participants may also obtain loans of their vested accrued benefit, subject to certain limitations described in the Plan document. The federal and state income taxes of the participant are deferred (except in the case of Roth deferrals) on the contributions until the funds are withdrawn from the Plan. Forfeitures Upon termination of employment, participants forfeit their nonvested balances. Forfeited balances of terminated participants’ nonvested accounts are used to reduce Company contributions. At December 31, 2011 and 2010, forfeited nonvested account balances totaled $43,413 and $41,454, respectively. In 2011 and 2010, employer contributions were reduced by $1,409,750 and $1,259,764, respectively, from forfeited nonvested accounts. Participant Loans The Plan document provides for loans to active participants, which are considered a participant- directed investment of his/her account. The loan is a Plan asset, but only the borrowing participant’s account shall share in the interest paid on the loan or bear any expense or loss incurred because of the loan. The rate of interest is 2% higher than the Federal Reserve “Bank Prime Loan” rate at the time of the loan. The rate is set the day a loan is approved. The rate for the loans issued in 2011 and 2010 was 5.25%. The notes receivable balance was reduced by $1,639,866 and $1,198,838 in 2011 and 2010, respectively, for terminated participants that received their account balance, net of the outstanding loans, as a benefit distribution. Page 8 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 2. Description of the Plan (continued) Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event the Plan terminates, participants will become fully vested in their accounts. 3. Income Tax Status The Plan has received a determination letter from the Internal Revenue Service (the IRS) dated February 28, 2003, stating that the Plan is qualified under Section 401(a) of the Internal Revenue Code (the Code) and, therefore, the related trust is exempt from taxation. Subsequent to this determination by the IRS, the Plan was amended and restated. The Plan is required to operate in conformity with the terms of the Plan document and the Code to maintain its qualification. The Benefit Plans Administration Committee (BPAC) and the Plan sponsor intend to operate the Plan in conformity with the provisions of the Plan document and the Code. BPAC and the Plan sponsor acknowledge that inadvertent errors may occur in the operation of the Plan. If such inadvertent errors occur, BPAC and the Plan sponsor represent that they will take the necessary steps to bring the Plan’s operations into compliance with the Code, including voluntarily and timely correcting such errors in accordance with procedures established by the IRS. Accounting principles generally accepted in the United States require plan management to evaluate uncertain tax positions taken by the Plan. The financial statement effects of a tax position are recognized when the position is more likely than not, based on the technical merits, to be sustained upon examination by the IRS. The plan administrator has analyzed the tax positions taken by the Plan and has concluded that as of December 31, 2011, there are no uncertain positions taken or expected to be taken. The Plan has recognized no interest or penalties related to uncertain tax positions. The Plan is subject to routine audits by taxing jurisdictions. The IRS commenced examination of the Plan for 2008 in August 2010. The plan administrator believes it is no longer subject to income tax examinations for years prior to 2008. Page 9 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 4. Investments Contributions are invested in unallocated guaranteed interest accounts supported by the general account of insurance company (a pooled account invested primarily in fixed income securities having a range of maturities); in separate accounts of insurance company, the portfolios of which are primarily invested in domestic and international common stocks, high-quality short-term debt securities, real estate, private market bonds and mortgages, and high-yield fixed-income securities which are slightly below investment grade, as appropriate for each separate account; and The Principal Financial Group, Inc. ESOP, which consists of common stock of Principal Financial Group, Inc., the ultimate parent of Principal Life. Participants elect the investment(s) in which to have their contributions invested. The following presents individual investments that represent 5% or more of the Plan’s net assets available for benefits in 2011 and 2010. Principal Life is a party in interest with respect to these investments. December 31 Large-Cap Stock Index Separate Account $ 137,100,940 $ 138,471,505 Bond and Mortgage Separate Account 85,247,318 Diversified International Separate Account 100,006,483 U.S. Property Separate Account 68,032,089 Small-Cap Stock Index Separate Account 79,740,461 Medium Company Blend Separate Account 68,704,871 International Emerging Markets Separate Account 94,948,394 Money Market Separate Account 63,699,465 Principal Financial Group, Inc. ESOP 75,259,838 Page 10 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 4. Investments (continued) During 2011 and 2010, the Plan’s investments that are related to Principal Life (depreciated) appreciated in value by $(25,265,101) and $175,195,922, respectively, as follows: For the year ended December 31, Guaranteed interest accounts $199,283 $ 94,260 Separate accounts of insurance company 153,693,987 Principal Financial Group, Inc. ESOP 21,407,675 5. Fair Value of Financial Instruments Valuation Hierarchy Fair value is defined as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels. • Level 1 – Fair values are based on unadjusted quoted prices in active markets for identical assets. Our Level 1 assets include the Principal Financial Group, Inc. ESOP. • Level 2 – Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset, either directly or indirectly. Our Level 2 assets are separate accounts of insurance company and are reflected at the net asset value (NAV) price. • Level 3 – Fair values are based on significant unobservable inputs for the asset. Our Level 3 assets are guaranteed interest accounts of the insurance company. Transfers between fair value hierarchy levels are recognized at the beginning of the reporting period. Page 11 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 5. Fair Value of Financial Instruments (continued) Determination of Fair Value The following discussion describes the valuation methodologies used for assets measured at fair value on a recurring basis. The techniques utilized in estimating the fair values of financial instruments are reliant on the assumptions used. Care should be exercised in . deriving conclusions based on the fair value information of financial instruments presented below. Fair value estimates are made at a specific point in time, based on available market information and judgments about the financial instrument. Such estimates do not consider the tax impact of the realization of unrealized gains or losses. In addition, the disclosed fair value may not be realized in the immediate settlement of the financial instrument. There were no significant changes to the valuation processes during 2011. Guaranteed Interest Accounts The guaranteed interest accounts cannot be sold to a third-party, thus, the only option to exit the guaranteed interest accounts is to withdraw the funds prior to maturity. The fair value of the account is the value paid when funds are withdrawn prior to their maturity. The fair value of the guaranteed interest accounts is reflected in Level 3 and the valuation is based on the applicable interest rate. If the applicable interest rate is greater than the interest rate on the account, the fair value is the contract value reduced by a percentage. This percentage is equal to the difference between the applicable interest rate and the interest rate on the account, multiplied by the number of years (including fractional parts of a year) until the maturity date. If the applicable interest rate is equal to or less than the interest rate on the account, the fair value is equal to the contract value. Separate Accounts of Insurance Company This category is designed to deliver safety and stability by preserving principal and accumulating earnings. The NAV of each of the separate accounts is calculated in a manner consistent with U.S. GAAP for investment companies and is determinative of their fair value and represents the price at which the Plan would be able to initiate a transaction. As of December 31, 2011, all separate accounts are reflected in Level 2. Several of the separate accounts invest in publicly quoted mutual funds or actively managed stocks. Some of the separate accounts also invest in fixed income securities. The fair value of the underlying mutual funds or stock and of the underlying securities, which is based on quoted prices of similar assets, is used to determine the Page 12 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) NAV of the separate account which is not publicly quoted. There are currently no redemption restrictions on these investments. 5. Fair Value of Financial Instruments (continued) One separate account invests in real estate. The fair value of the underlying real estate is estimated using discounted cash flow valuation models that utilize public real estate market data inputs such as transaction prices, market rents, vacancy levels, leasing absorption, market cap rates and discount rates. In addition, each property is appraised annually by an independent appraiser. In 2010, this was categorized as Level 3, as the fund had restrictions on redemption of NAV at the measurement date. In 2011, the withdrawal limitations associated with this separate account were removed and the investments were being redeemed at NAV at the measurement date. Therefore, the fair value of the separate account is based on NAV and is considered a Level 2 asset in 2011. Principal Financial Group, Inc. ESOP The Principal Financial Group, Inc. ESOP, which consists of common stock of Principal Financial Group, Inc., the ultimate parent of Principal Life, is reported at the quoted closing market price on the last business day of the Plan year and is reflected in Level 1. Assets Measured at Fair Value on a Recurring Basis Assets measured at fair value on a recurring basis are summarized below. As of December 31, 2011 Assets Measured at Fair Value Hierarchy Level Fair Value Level 1 Level 2 Level 3 Assets Guaranteed interest accounts $– $– $ 47,258,750 Separate accounts of insurance company: Fixed income security – – Lifetime balanced asset allocation – – Large U.S. equity – – Small/Mid U.S. equity – – International equity – – Short-term fixed income – – U.S. real estate – – Other – – Principal Financial Group, Inc. ESOP – – Total invested assets $ 1,115,226,879 $ 47,258,750 Page 13 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 5. Fair Value of Financial Instruments (continued) As of December 31, 2010 Assets Measured at Fair Value Hierarchy Level Fair Value Level 1 Level 2 Level 3 Assets Guaranteed interest accounts $ 49,394,988 $ – $ – $ 49,394,988 Separate accounts of insurancecompany: Fixed income security 105,258,341 – 105,258,341 – Lifetime balanced asset allocation 169,747,870 – 169,747,870 – Large U.S. equity 247,657,740 – 247,657,740 – Small/Mid U.S. equity 238,768,265 – 238,768,265 – International equity 194,954,877 – 194,954,877 – Short-term fixed income 63,699,465 – 63,699,465 – U.S. real estate 68,032,089 – – 68,032,089 Other 11,590,365 – 11,590,365 – Principal Financial Group, Inc. ESOP 75,259,838 75,259,838 – – Total invested assets $ 1,224,363,838 $ 75,259,838 $ 1,031,676,923 $ 117,427,077 Changes in Level 3 Fair Value Measurements The reconciliation for all assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the years ended December 31, 2011 and 2010, are as follows: For the year ended December 31, 2011 Changes in Unrealized Gains (Losses) Included in Statements of Changes in Net Assets Available for Benefits Relating to Positions Still Held Total Realized/ Unrealized Appreciation (Depreciation) Ending Asset Balance as of December 31, Beginning Asset Balance as of January 1, 2011 Transfers in (Out) of Level 3 Purchases** Sales** Assets Guaranteed interest accounts $ – $ 47,258,750 $ 199,283 U.S. real estate – – - – – Total $ 47,258,750 $ 199,283 Page 14 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 5. Fair Value of Financial Instruments (continued) For the year ended December 31, 2010 Changes in Unrealized Gains (Losses) Included in Statements of Changes in Net Assets Available for Benefits Relating to Positions Still Held Total Realized/ Unrealized Appreciation (Depreciation) Ending Asset Balance as of December 31, Beginning Asset Balance as of January 1, 2010 Transfers in (Out) of Level 3 Purchases** Sales** Assets Guaranteed interest accounts $ 51,968,974 $ 1,288,052 $ 17,582,015 $ (21,444,053) $ – $ 49,394,988 $ 94,260 U.S. real estate 70,014,680 10,084,871 10,962,867 (23,030,329) – 68,032,089 9,717,904 Total $121,983,654 $ 11,372,923 $ 28,544,882 $ (44,474,382) $ – $117,427,077 $9,812,164 **Includes interest, contributions, transfers from affiliated and unaffiliated plans, transfers to other investments via participant direction, benefits paid to participants, and administrative expenses. 6. Contingencies Until March 25, 2011, the real estate separate account had a temporary withdrawal limitation related to past turmoil in the credit markets that resulted in a sharp slowdown in the sale of commercial real estate assets over the last several years. The uncertain environment led to significantly increased requests for withdrawals. To allow for orderly administration and management benefiting all separate account investors, Principal Life implemented a pre-existing contractual limitation to delay withdrawal requests for the real estate separate account. Certain high need payments, such as death, disability, certain eligible retirements, and hardship withdrawals, were not subject to the withdrawal limitation. Other withdrawal requests were subject to the limitation until certain liquidity levels were achieved, mainly via proceeds from sales of underlying properties, rents from tenants and new investor contributions. With the inception of the withdrawal limitation, all sources of cash were first used to satisfy cash requirements at the properties, meet debt maturities, maintain compliance with debt covenants and meet upcoming separate account obligations. Outstanding withdrawal requests were paid in multiple payments. Except for certain de minimis payments, payments were made proportionately among all other outstanding withdrawal requests, based upon available liquidity . All withdrawals are being transacted at the NAV price at the date of distribution. The restriction had been in place since September 26, 2008 and ended on March 25, 2011. Page 15 of 22 The Principal Select Savings Plan for Employees Notes to Financial Statements (continued) 6. Contingencies (continued) While the outcome of any future litigation or regulatory matter cannot be predicted, management does not believe that any future litigation or regulatory matter will have a material adverse effect on our net assets available for benefits. The outcome of such matters is always uncertain, and unforeseen results can occur. It is possible that such outcomes could materially affect net assets available for benefits in a particular year. 7. Related Party Transactions In addition to the transactions with parties-in-interest discussed in Notes 2, 4, and 5, Principal Life provides recordkeeping services to the Plan and receives fees, which are paid through revenue generated by Plan investments, for those services. These transactions are exempt from the prohibited transactions rules of ERISA. Principal Life may pay other Plan expenses from time to time. 8. Form 5500 Certain line items of net asset additions and deductions in the 2011 and 2010 Forms 5500 differ from similar classifications in the accompanying financial statements. However, such differences are not considered material and create no differences in net asset balances at December 31, 2011 and 2010. Page 16 of 22 The Principal Select Savings Plan for Employees EIN: 42-0127290 Plan Number: 003 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2011 Identity of Issue Description of Investment Current Value Principal Life Insurance Company* Deposits in guaranteed interest accounts $ 47,258,750 Principal Life Insurance Deposits in insurance company Small-Cap Value II Company* Separate Account 15,170,635 Principal Life Insurance Deposits in insurance company Large Company Company* Growth Separate Account 40,450,681 Principal Life Insurance Deposits in insurance company Money Market Company* Separate Account 67,176,915 Principal Life Insurance Deposits in insurance company U.S. Property Company* Separate Account 84,204,454 Principal Life Insurance Deposits in insurance company Bond and Mortgage Company* Separate Account 93,377,684 Principal Life InsuranceDeposits in insurance company Diversified Company* International Separate Account 87,900,476 Principal Life InsuranceDeposits in insurance company Large-Cap Stock Company* Index Separate Account 137,100,940 Principal Life InsuranceDeposits in insurance company Government and High Company* Quality Bond Separate Account 20,878,593 Principal Life Insurance Deposits in insurance company Medium Company Company* Blend Separate Account 75,486,540 Page 17 of 22 The Principal Select Savings Plan for Employees EIN: 42-0127290 Plan Number: 003 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) (continued) Identity of Issue Description of Investment Current Value Principal Life Insurance Deposits in insurance company International Company* Emerging Markets Separate Account $ 74,216,829 Principal Life Insurance Deposits in insurance company Large Company Company* Value Separate Account 16,739,528 Principal Life Insurance Deposits in insurance company Inflation Protection Company* Separate Account 10,430,832 Principal Life Insurance Deposits in insurance company Partner Large-Cap Company* Growth I Separate Account 20,119,304 Principal Life Insurance Deposits in insurance company Lifetime Strategic Company* Income Separate Account 7,535,449 Principal Life InsuranceDeposits in insurance company Partner Mid-Cap Company* Growth Separate Account 36,057,323 Principal Life Insurance Deposits in insurance company Partner Small-Cap Company* Growth I Separate Account 34,805,575 Principal Life Insurance Deposits in insurance company Small-Cap Stock Company* Index Separate Account 76,322,736 Principal Life Insurance Deposits in insurance company Equity Income Company* Separate Account 37,151,900 Principal Life Insurance Deposits in insurance company Principal Financial Company* Group, Inc. Stock Separate Account 8,068,369 Page 18 of 22 The Principal Select Savings Plan for Employees EIN: 42-0127290 Plan Number: 003 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) (continued) Identity of Issue Description of Investment Current Value Principal Life Insurance Deposits in insurance company Lifetime 2010 Company* Separate Account $ 10,462,959 Principal Life InsuranceDeposits in insurance company Lifetime 2020 Company* Separate Account 43,325,854 Principal Life InsuranceDeposits in insurance company Lifetime 2030 Company* Separate Account 51,828,956 Principal Life InsuranceDeposits in insurance company Lifetime 2040 Company* Separate Account 40,623,253 Principal Life Insurance Deposits in insurance company Lifetime 2050 Company* Separate Account 25,791,094 Principal Financial 2,608,866 shares of Principal Financial Group, Inc. Group, Inc.* ESOP 64,178,110 Loans to participants* Notes receivable from participants with interest rates ranging from 5.25% to 10.50% 21,503,214 $ *Indicates party in interest to the Plan. Page 19 of 22 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the administrator of The Principal Select Savings Plan for Employees has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. THE PRINCIPAL SELECT SAVINGS PLAN FOR EMPLOYEES by Benefit Plans Administration Committee Date: June 28, 2012 By /s/ Tammy DeHaai Tammy DeHaai Committee Member Page 20 of 22 Exhibit Index The following exhibit is filed herewith: Page 23 Consent of Ernst & Young LLP 22 Page 21 of 22 Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8, No. 333- 178510) pertaining to The Principal Select Savings Plan for Employees of Principal Financial Group, Inc. of our report dated June 28, 2012, with respect to the financial statements and supplemental schedule of The Principal Select Savings Plan for Employees included in this Annual Report (Form 11-K) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young, LLP Des Moines, Iowa June 28, 2012 Page 22 of 22
